DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a replay to the application filed 01/08/2021, in which, claims 1-5, are pending. Claim 1 is independent. Claims 2-5, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the opening/closing unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ooki (USPAP 2019/0174019 A1).

Referring to claim 1, Ooki teaches an image reading apparatus ([as shown in fig 1]), comprising: an apparatus main body, ([the image reading apparatus 100]); 
an opening/closing unit configured to open and close relative to the apparatus main body; ([as shown in fig 5, open and closed states of the ADF 200 based on the state of the optical path of the photo-interrupter] see 0050]), an image reading unit  (104 of fig 2a) included in the apparatus main body and configured to read an image of a document conveyed on a conveyance path formed in a state where the opening/closing unit (see fig 5) is closed ([0040] the front-surface reader 104 and the back-surface reader 212 are each achieved by a contact image sensor (CIS) or a charge coupled device (CCD) formed of a reduction optical system using a lens array and a mirror]); 
a pickup roller ([a pick-up roller 204]) included in the opening/closing unit (see fig 5) and configured to abut on a top surface of the document on a document tray ([201 of fig 2A) and feed the document toward the conveyance path ([the original passes through the registration roller pair 208a and 208b to be conveyed to an upstream-of -read roller pair 209a and 209b, see 0035]);
a feed roller (206a, 208a of fig 2A) included in the opening/closing unit (ADF 200 pf fig 2A. AS opening/closing cover]) and configured to convey the document fed by the pickup roller ([a pick-up roller 204]); 

a feed roller (shown in fig 1) shaft included in the opening/closing unit ([platen cover 200 of fig 1) and configured to support the feed roller; ([ADF 200 of fig 1, is a platen cover and support feed rollers 206, 208, 204 209 218 as shown in fig 2A]);
a drive shaft included in the opening/closing unit and connected at one end side thereof to the feed roller shaft via a coupling, wherein the feed roller shaft is configured to be removable from the drive shaft; ([it is inherent that the platen cover 200 of fig 5, which is opening/closing unit having a feed roller shaft for opening and closing the platen 100 of fig 5]);
an output gear fixed to another end side of the drive shaft and configured to transmit a driving force to the feed roller; ([a conveyance motor 306 configured to drive each roller for conveyance in order to implement an original conveyance function, se 0043]);
 an input gear included in the apparatus main body ([100 of fig 1])  and configured to mesh with the output gear to transmit a driving force to the feed roller ([206, 204, 208 of fig 1A]) in a case where the opening/closing unit ([platen cover 200 of fig 5) is closed, and configured to be separated from the output gear in a case where the opening/closing unit is opened ([platen cover 200 of fig 5 is an opening/closing unit); and 


Referring to claim 2, Ooki teaches an image reading apparatus ([as shown in fig 1]), comprising: an apparatus main body, ([the image reading apparatus 100]), wherein the drive shaft is supported by a fixed support portion provided between the output gear and the coupling in an axial direction and by the adjustment support portion, wherein the fixed support portion is configured not to move relative to the opening/closing unit, and the adjustment support portion is configured to move relative to the opening/closing unit., ([it is inherent that the platen cover 200 of fig 5, which is opening/closing unit having a feed roller shaft for opening and closing the platen 100 of fig 5]).

Referring to claim 3, Ooki teaches an image reading apparatus ([as shown in fig 1]), comprising: an apparatus main body, ([the image reading apparatus 100]), wherein the adjustment support portion is configured of sheet metal, ([it is inherent a platen cover 200 of fig 2 having coupling).




Referring to claim 5, Ooki teaches an image reading apparatus ([as shown in fig 1]), comprising: an apparatus main body, ([the image reading apparatus 100]), wherein the drive shaft is supported by a fixed support portion fixed to the opening/closing unit and by the coupling, ([it is inherent a platen cover 200 of fig 2 having coupling).

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677